Exhibit 10.1   Common Stock and Warrant Purchase Agreement dated October 25,
2007 by and among the Registrant and KIT Financial, Inc.


Dated: October 31, 2007



COMMON STOCK AND WARRANT PURCHASE AGREEMENT

               AGREEMENT, dated as of October 25, 2007, between Electro Energy
Inc., a Florida corporation ("EEI"), and KIT Financial, Inc., a Delaware
corporation (the "Investor").

R E C I T A L S

               The Board of Directors of EEI, deeming it advisable for the
benefit of EEI and its stockholders that the Investor subscribe for and purchase
shares of common stock of EEI, par value $.001 per share (“Common Stock”) and a
warrant for the purchase of additional shares of Common Stock in the event of
certain subsequent issuances of equity securities .

               THEREFORE, for and in consideration of the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE I

SUBSCRIPTION FOR AND PURCHASE OF COMMON STOCK

               1.01    Subscription for Shares. Subject to and in accordance
with the terms and conditions of this Agreement, on the date hereof, the
Investor hereby subscribes for and agrees to purchase, and EEI hereby agrees to
issue and sell to the Investor, 2,500,000 duly authorized, validly issued, fully
paid and non-assessable unregistered shares of Common Stock (“Investor Common
Stock”), at a purchase price of $.30 per share, or an aggregate purchase price
of $750,000, payable in cash.

               1.02    Purchase and Sale of Warrant. Subject to and in
accordance with the terms and conditions of this Agreement, on the date hereof,
for the purchase price of $10.00 plus other good and valuable consideration, the
receipt of which is hereby acknowledged, the Investor hereby agrees to purchase,
and EEI hereby agrees to issue and sell to the Investor, a warrant (the
“Warrant”) to purchase from EEI up to two million five hundred thousand
(2,500,000) shares of Common Stock of EEI at an exercise price of $0.30 per
share. The Warrant shall be exercisable on the date or dates (each, a ‘Vesting
Date”) that EEI consummates any issuance of Common Stock or securities
exercisable, convertible or exchangeable into Common Stock (“Common Stock
Equivalents”) to any third party (a “Third Party Issuance”) in the 24 month
period subsequent to the date of the Closing (as defined below). The number of
shares of Common Stock that Investor may purchase under the Warrant as of each
Vesting Date shall be equal to ten percent (10%) of the Common Stock issued and
issuable under Common Stock Equivalents issued to such third party on each
Vesting Date. The Warrant shall expire on the date that is 36 months from the
first Vesting Date to occur thereunder. Notwithstanding the foregoing, in no
event shall the total number of Common Shares issuable under the Warrant exceed
the lesser of (i) that number of shares, which when added to (x) 2.815 million
plus (y) any shares issued to Investor pursuant to the provisions of Article IV
below, exceeds 9.98% of the total outstanding Common Shares of EEI at the time
of exercise or (ii) 2.5 million shares. In no event shall a Third Party Issuance
include issuances of Common Stock or Common Stock Equivalents (i) to the
Investor, (ii) pursuant to any employee stock, stock option or similar plan or
grant, (ii) to any director, consultant, agent, vendor or strategic partner in
consideration of goods, services or other non-cash consideration rendered in the
ordinary course of business or (iii) the conversion, exchange or exercise of any
Common Stock Equivalents outstanding as of the date of this Agreement.

1

--------------------------------------------------------------------------------



               1.03    The Closing. The closing of the subscription for and
purchase of the Common Stock and Warrant described in this Article 1 (the
“Closing”) shall take place at the offices of EEI on the date hereof. At or
immediately following the Closing, EEI shall deliver to the Investor (i) one
certificate registered in the name of the Investor representing 2,500,000 shares
of Common Stock and (ii) the Warrant.

ARTICLE II

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE INVESTOR

               The Investor represents and warrants to, and agrees with, EEI as
follows:

               2.01    Validity of Transaction. The Investor has all requisite
power and authority to execute, deliver and perform this Agreement. All
necessary corporate proceedings of the Investor have been duly taken to
authorize the execution, delivery and performance of this Agreement. This
Agreement has been duly authorized, executed and delivered by the Investor, is
the legal, valid and binding obligation of the Investor, and is enforceable as
to the Investor in accordance with its terms. No consent, authorization,
approval, order, license, certificate, or permit of or from, or declaration or
filing with, any Federal, state, local or other governmental authority or of any
court or other tribunal is required by the Investor for the execution, delivery
or performance of this Agreement by the Investor. No consent of any party to any
contract, agreement, instrument, lease, license, arrangement or understanding to
which the Investor is a party or by which any of its properties or assets is
bound, is required for the execution, delivery or performance by the Investor of
this Agreement, except for such consents as have been obtained at or prior to
the date of this Agreement, other than such consents which do not and will not
have a material and adverse change in, or effect on, the financial condition,
properties assets, liabilities, operations or business, of a person and its
subsidiaries taken as a whole, a (“Material Adverse Effect”). The execution,
delivery and performance of this Agreement by the Investor will not (a) violate,
result in a breach of, conflict with, or (with or without the giving of notice
or the passage of time or both) entitle any party to terminate or call a default
under any such contract, agreement, instrument, lease, license, arrangement or
understanding, or (b) violate or result in a breach of any term of the
Certificate of Incorporation or By-laws of the Investor, or (c) violate, result
in a breach of, or conflict with any law, rule, regulation, order, judgment or
decree binding on the Investor or which any of its operations, business,
properties or assets is subject, except in the case of (a) or (c) such
violations, breaches or conflicts which would not result in a Material Adverse
Effect.

               2.02    Finder or Broker. Neither the Investor nor any person
acting on behalf of the Investor has negotiated with any finder, broker,
intermediary or similar person in connection with the transactions contemplated
hereby.

               2.03    Accredited Investor. The Investor is an “accredited
investor,” as that term is defined in Rule 501 of Regulation D promulgated under
the Securities Act of 1933, as amended (the “Securities Act”).

               2.04    Investment Intent. The Investor is acquiring the shares
of Common Stock pursuant hereto for its own account for investment and not with
a view to, or for sale in connection with, any public distribution thereof in
violation of the Securities Act. The Investor understands that such shares of
Common Stock are “restricted securities” and have not been registered for sale
under the Securities Act or qualified under applicable state securities laws and
that the Common Stock will be delivered to the Investor pursuant to one or more
exemptions from the registration or qualification requirements of such
securities laws and that the representations and warranties contained in this
Article II are given with the intention that EEI may rely thereon for purposes
of claiming such exemptions. The Investor understands that it must bear the
economic risk of its investment in EEI for an indefinite period of time, as the
Common Stock cannot be sold unless registered under the Securities Act and
qualified under state securities laws, unless an exemption from such
registration and qualification is available.

2

--------------------------------------------------------------------------------



               2.05    Transfer of Shares. The Investor will not sell or
otherwise dispose of the Warrant, any Investor Common Stock or Warrant Stock
(collectively, the “Securities”) unless (a) a registration statement with
respect thereto has become effective under the Securities Act and such
Securities have been qualified under applicable state securities laws or (b)
there is presented to EEI notice of the proposed transfer and, if EEI so
requests, there is also presented to EEI a legal opinion reasonably satisfactory
to EEI that such registration and qualification are not required. The Investor
consents that the transfer agent for the Common Stock may be instructed not to
transfer the Common Stock acquired pursuant hereto unless it receives
satisfactory evidence of compliance with the foregoing provisions, and that
there may be endorsed upon any certificate representing the Common Stock
acquired pursuant hereto (and any certificates issued in substitution therefor)
the following legend calling attention to the foregoing restrictions on
transferability and stating in substance:

  “THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
QUALIFIED UNDER ANY STATE SECURITIES LAW. THESE SECURITIES MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF UNLESS THEY HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES OR BLUE SKY LAWS OR AN
EXEMPTION IS AVAILABLE.”  


EEI shall, upon the request of any holder of a certificate bearing the foregoing
legend and the surrender of such certificate, issue a new certificate without
such legend if (i) the securities evidenced by such certificate have been
effectively registered under the Securities Act and qualified under any
applicable state securities law and sold by the holder thereof in accordance
with such registration and qualification or (ii) such holder shall have
delivered to EEI a legal opinion reasonably satisfactory to EEI to the effect
that the restrictions set forth herein are no longer required or necessary under
the Securities Act or any applicable state law.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF EEI

               EEI represents and warrants to, and agrees with, the Investor as
follows:

               3.01    Validity of Transaction. EEI has all requisite power and
authority to execute, deliver and perform this Agreement and to issue and sell
to the Investor the shares of Common Stock and the Warrant. EEI is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida. All necessary corporate proceedings of EEI have been duly
taken to authorize the execution, delivery and performance of this Agreement,
and the issuance and sale to the Investor of the shares of Common Stock and the
Warrant. This Agreement has been duly authorized, executed and delivered by EEI,
is the legal, valid and binding obligation of EEI, and is enforceable as to EEI
in accordance with its terms. No consent, authorization, approval, order,
license, certificate, or permit of or from, or declaration or filing with, any
Federal, state, local or other governmental authority or of any court or other
tribunal or stock exchange is required by EEI for the execution, delivery or
performance of this Agreement by EEI. No consent of any party to any contract,
agreement, instrument, lease, license, arrangement or understanding to which EEI
is a party, or by which any of its properties or assets is bound, is required
for the execution, delivery or performance by EEI of this Agreement, except for
such consents as have been obtained at or prior to the date of this Agreement;
and the execution, delivery and performance of this Agreement by EEI will not
violate, result in a breach of, conflict with, or (with or without the giving of
notice or the passage of time or both) entitle any party to terminate or call a
default under any such contract, agreement, instrument, lease, license,
arrangement or understanding, or violate or result in a breach of any term of
the Articles of Incorporation or By-laws of EEI, or violate, result in a breach
of, or conflict with any law, rule, regulation, order, judgment or decree
binding on EEI or to which any of its operations, business, properties or assets
is subject. The shares of Investor Common Stock and the Warrant have been duly
authorized and, upon receipt by EEI from the Investor of payment therefor
pursuant to this Agreement, the Investor Common Stock will be validly issued,
fully paid and non-assessable, will not have been issued in violation of any
preemptive right of stockholders or rights of first refusal, and the Investor
will receive good title to the shares of Common Stock, free and clear of all
liens, security interests, pledges, charges, encumbrances, stockholders
agreements and voting trusts (other than any created by the Investor).

3

--------------------------------------------------------------------------------



               3.02    Capitalization. As of the date hereof, the authorized
capital stock of EEI consists of (i) 50,000,000 shares of Common Stock, of which
26,251,374 shares are currently issued and outstanding, and (ii) 10,000 shares
of preferred stock, par value $.001 per share, of which 5,000 shares of
preferred stock have been designated as series A convertible preferred stock and
160 such shares are currently issued and outstanding. In addition, as of October
17, 2007, there are 4,749,345 shares of Common Stock reserved for issuance upon
the exercise of outstanding warrants and 2,046,958 shares of Common Stock
reserved for issuance upon the exercise of outstanding stock options. As of the
date hereof, all shares of Common Stock have been duly authorized, are validly
issued, fully paid and non-assessable, have not have been issued in violation of
any preemptive right of stockholders or rights of first refusal, and free and
clear of all liens, security interests, pledges, charges, encumbrances,
stockholders agreements and voting trusts. Except as described above and except
for the transaction contemplated by this Agreement, or disclosed in the SEC
Reports (as such term is defined below), EEI will not, upon the consummation of
the transaction contemplated hereby (A) have outstanding any capital stock or
securities convertible into or exchangeable for any shares of its capital stock
and no person will have any right to subscribe for or to purchase, or any
options for the purchase of, or any agreements providing for the issuance of,
any calls, commitments or other claims relating to, any capital stock or any
stock or securities convertible into or exchangeable for any capital stock of
EEI or (B) be subject to any obligation to repurchase or otherwise acquire or
retire any shares of its capital stock or any convertible securities, rights or
options of the type described in clause (A) above.

               3.03    Finder or Broker. Neither EEI nor any person acting on
behalf of EEI has negotiated with any finder, broker, intermediary or similar
person in connection with the transactions contemplated herein.

               3.04    Full Disclosure. All documents filed by EEI pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), since June
7, 2004 (“SEC Reports”), (i) were prepared in accordance with the requirements
of the Exchange Act and the rules and regulations thereunder, (ii) did not at
the time they were filed contain any untrue statement of a material fact, and
(iii) did not at the time they were filed omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. From the date as of which information is
given in the most recent SEC Report filed by EEI under the Exchange Act to the
date of this Agreement, there has not been any material adverse change in, or
any adverse development which materially affects, the business, results of
operations or financial condition of EEI and its subsidiaries taken as a whole.
EEI has filed all reports required to be filed by Section 13 or 15(d) of the
Exchange Act during the past 12 months.

               3.05    Material Changes. Except as set forth in the SEC Reports
or as otherwise contemplated herein, since June 30, 2007, there has been no
Material Adverse Effect. Except as set forth in the SEC Reports, since June 30,
2007, there has not been: (i) any direct or indirect redemption, purchase or
other acquisition by EEI of any shares of Common Stock; (ii) any declaration,
setting aside or payment of any dividend or other distribution by EEI with
respect to the common Stock; (iii) any borrowings incurred or any material
liabilities assumed, other than current liabilities incurred in the ordinary
course of business, liabilities under contracts entered into in the ordinary
course of business or liabilities not required to be reflected on EEI’s
financial statements or required to be disclosed in the SEC Reports; (iv) any
material lien or adverse claim on any of its properties or assets, except for
liens for taxes not yet due and payable or otherwise in the ordinary course of
business; (v) any default in the payment of principal or interest in any
material amount, or violation of any material covenant, with respect to any
outstanding debt obligations of EEI; or (vi) any agreement or commitment to do
any of the foregoing.

4

--------------------------------------------------------------------------------



               3.06    Litigation. Except as disclosed in the SEC Reports, there
is no action, suit, proceeding or investigation pending, or to EEI’s knowledge,
currently threatened against EEI that questions the validity of this Agreement
or the right of EEI to enter into it, or to consummate the transactions
contemplated hereby, or that could reasonably be expected to result in a
Material Adverse Effect. There is no action, suit, proceeding or investigation
by EEI currently pending or which EEI currently intends to initiate, which could
reasonably be expected to have a Material Adverse Effect.

               3.07    Offering. Subject to the truth and accuracy of Investor’s
representations and warranties set forth in this agreement, the offer, sale and
issuance of the Investor Common Stock as contemplated by this Agreement is
exempt from the registration requirements of the Securities Act and any
applicable state securities laws, and neither EEI nor any authorized agent
acting on its behalf will take any action hereafter that would cause the loss of
such exemption.

               3.08    Material Contracts. All material contracts to which EEI
is a party and which are required to be filed by EEI on Exhibit 10 to the SEC
Reports have been filed by EEI with the SEC pursuant to the requirements of the
Exchange Act.

ARTICLE IV

COVENANTS OF EEI

               4.01    Registration of the Common Stock. Within 30 days after
the date of Closing, EEI will file a registration statement under the Securities
Act covering the shares of Investor Common Stock and Warrant Shares issuable
pursuant to the terms of this Agreement and use its best efforts to cause such
registration statement to become effective as soon as practicable thereafter,
and shall use its best efforts to keep such registration statement continuously
effective in order to permit the prospectus included therein to be lawfully
delivered for a period of two years or such shorter period that will terminated
when all of the securities covered by such registration statement have been sold
or are no longer restricted securities as defined in Rule 144 under the
Securities Act. In the event that EEI receives any comments or other
correspondence from the Securities and Exchange Commission or from any
applicable state regulatory agencies with respect to such registration statement
(“Comments”), EEI shall use its best efforts to address and respond to, in a
substantive manner, such Comments and continue to use its best efforts to cause
such effectiveness.

               In the event that (i) EEI fails to file the registration
statement within 30 days of the Closing, (ii) EEI fails to address or respond to
any Comments as required in this Section 4.01 within 30 days after its receipt
thereof or (iii) such registration statement ceases to be effective or the
related prospectus ceases to be usable in connection with resales during the two
year period following effectiveness, then EEI shall issue securities to Investor
in an amount equal to 1.0% of the Common Shares beginning on the 31st day after
the date of Closing, EEI’s receipt of the applicable Comments, or the date such
registration statement or prospectus ceased to be effective or usable, as
applicable, and an additional 1.0% of the Common Shares on after each subsequent
30-day period until EEI has cured such failure, provided, however, that in no
event shall EEI be required to issue to the Investor pursuant to this provision
an aggregate amount of shares greater than the lesser of (i) 5.0% of the
Investor Common Stock and (ii) that number of shares which, when added to 2.5
million, exceeds 9.98% of the total outstanding shares of Common Stock of EEI as
of the date of Closing.

5

--------------------------------------------------------------------------------



               In addition, EEI shall advise the Investor by written notice at
least 15 days prior to the filing of any registration statement under the
Securities Act covering securities of EEI (except with respect to registration
statements on Form S-4, Form S-8 or similar forms) and will, upon the request of
the Investor, include in any such registration statement such information as may
be required to register the Common Stock, subject to any restrictions imposed by
any managing underwriter in connection with an underwritten public offering on
behalf of EEI. In connection therewith, EEI will:

                        (a)    promptly prepare and file with the U.S.
Securities and Exchange Commission (the “SEC”) a registration statement with
respect to the Common Stock and use its best efforts to cause such registration
statement to become effective;

                        (b)    prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective and
current for a period sufficient to enable the Investor to complete the
distribution of the Common Stock covered by such registration statement, and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the Investor thereof as
set forth in such registration statement;

                        (c)    furnish to the Investor such number of copies of
such registration statement, each amendment and supplement thereto, the
prospectus included in such registration statement (including each preliminary
prospectus), and such other documents as the Investor may reasonably request in
order to facilitate the disposition of the Common Stock owned by the Investor;

                        (d)    use its best efforts to register or qualify the
Common Stock under the securities or blue sky laws of such jurisdictions of the
United States as the Investor may reasonably request and do any other related
acts which may be reasonably necessary to enable the Investor to consummate the
disposition in such jurisdictions of the Common Stock owned by the Investor;
provided, however, that EEI will not be required to (i) qualify to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this Section 4.01(d); (ii) subject itself to taxation in any jurisdiction; or
(iii) consent to general service of process in any such jurisdiction;

                        (e)    notify the Investor at any time when a prospectus
relating to the Common Stock is required to be delivered under the Securities
Act, of the happening of any event as a result of which, or the fact that, the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, at the request of the Investor, EEI will prepare a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of Common Stock, such prospectus will not contain any untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;

                        (f)    use its best efforts to cause the Common Stock to
be listed or quoted on each securities exchange or interdealer quotation system
on which similar securities issued by EEI are then listed or quoted;

                        (g)    provide a transfer agent for all such Common
Stock not later than the effective date of such registration statement;

                        (h)    enter into such customary agreements (including
underwriting agreements on customary terms) and take all such other actions as
the Investor may reasonably request in order to expedite or facilitate the
disposition of the Common Stock; and

                        (i)    make available for inspection by the Investor or
any underwriter participating in any disposition pursuant to such registration
statement, and any attorney, accountant or any other agent retained by the
Investor or any such underwriter, all financial and other records, pertinent
corporate documents and properties of EEI, and cause EEI’s officers, directors,
and employees to supply all information reasonably requested by the Investor,
any such underwriter, attorney, accountant or agent in connection with such
registration statement. Prior to any inspection by any person as provided in
this Section 4.01(i), EEI and any such person shall enter into a standard
confidentiality agreement.

6

--------------------------------------------------------------------------------



               4.02    Registration Expenses. All expenses (“Registration
Expenses”) incident to EEI’s performance of or compliance with this Article IV
with respect to any registration of the Common Stock will be borne by EEI,
including, without limitation, all registration and filing fees, fees and
expenses of compliance with securities or blue sky laws, printing expenses,
messenger and delivery expenses, the expense of any audit, and the expenses and
fees for listing or quoting the securities to be registered on each securities
exchange or interdealer quotation system on which similar securities issued by
EEI are then listed or quoted. Notwithstanding the foregoing, however, all
underwriters’ discounts and commissions in respect of the sale of Common Stock
and the fees and disbursements of counsel for the Investor shall be paid by the
Investor.

               4.03    Preconditions to Participation in Underwritten
Registrations. The Investor may not participate in any underwritten registration
hereunder unless it (i) agrees to include its securities on the basis provided
in any customary underwriting arrangements and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

               4.04    Indemnification and Contribution.

                        (a)    EEI shall indemnify and hold harmless the
Investor and each of its officers, directors, employees, agents, partners, legal
counsel and accountants, and each controlling person of each of the foregoing
(within the meaning of the Securities Act) against any losses, claims, damages
or liabilities, joint or several (or actions in respect thereof), including any
of the foregoing incurred in the settlement of any litigation, commenced or
threatened, to which any of them may be subject under the Securities Act or any
other statute or at common law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (i)
any untrue statement (or alleged untrue statement) of any material fact
contained in any registration statement under which the Common Stock was
registered under the Securities Act or in any preliminary prospectus or final
prospectus contained therein, or in any amendment or supplement thereto, (ii)
any omission (or alleged omission) to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading, or
(iii) any other violation by EEI of the Securities Act or any state securities
law in connection with any such registration, and shall reimburse each such
person entitled to indemnification under this Section 4.04(a) for any legal or
other expenses reasonably incurred by such person in connection with
investigating or defending any such loss, claim, damage, liability or action, as
and when such expenses are incurred; provided, however, that EEI shall not be
liable to any such person in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any untrue statement
or omission made in such registration statement, preliminary prospectus, or
amendment or supplement thereto in reliance upon and in conformity with written
information furnished to EEI by such person, specifically for use therein.

                        (b)    The Investor shall indemnify EEI and each of its
officers, employees, agents, directors, legal counsel and accountants, and each
controlling person of each of the foregoing (within the meaning of the
Securities Act) against any losses, claims, damages or liabilities (or actions
in respect thereof), including any of the foregoing incurred in the settlement
of any litigation, commenced or threatened, joint or several, to which any of
them may be subject under the Securities Act or any other statute or at common
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement (or alleged
untrue statement) of any material fact contained in any registration statement
under which the Common Stock was registered under the Securities Act, any
preliminary prospectus or final prospectus contained therein, or in any
amendment or supplement thereto or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent that such untrue
statement (or alleged untrue statement) or omission (or alleged omission) was
made in such registration statement, preliminary prospectus, or amendment or
supplement thereto solely in reliance upon and in conformity with written
information furnished to EEI by the Investor specifically for use therein, and
to reimburse such persons for any legal or other expenses reasonably incurred in
connection with investigating or defending any such loss, claim, damage,
liability or action, as and when such expenses are incurred.

7

--------------------------------------------------------------------------------



                        (c)    If (i) an indemnified party makes a claim for
indemnification pursuant to this Section 4.04 (subject to the limitations
hereof) but it is found in a final judicial determination, not subject to
further appeal, that such indemnification may not be enforced in such case or
(ii) an indemnified party seeks contribution under the Securities Act, the
Exchange Act, or otherwise, then EEI (including for this purpose any
contribution made by or on behalf of any director of EEI, any officer of EEI who
signed the registration statement, and any controlling person of EEI) as one
entity and the Investor (including for this purpose any contribution by or on
behalf of a person who would be indemnified by EEI) as a second entity, shall
contribute to the losses, liabilities, claims, damages and expenses whatsoever
to which any of them may be subject, so that EEI and the Investor are each
responsible for the proportion thereof which reflects as nearly as possible the
relative fault of the Investor and EEI in connection with the facts which
resulted in such losses, liabilities, claims, damages or expenses. The relative
fault, in the case of an untrue statement, alleged untrue statement, omission or
alleged omission, shall be determined by, among other things, whether such
statement, alleged statement, omission or alleged omission relates to
information supplied by the Investor or by EEI, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement, alleged statement, omission or alleged omission. No person
guilty of a fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation. Anything in this Section 4.04 to
the contrary notwithstanding, no party shall be liable for contribution with
respect to the settlement of any claim or action effected without its written
consent. This Section 4.04 is intended to supersede any right to contribution
under the Securities Act, the Exchange Act, or otherwise.

                        (d)    Each party entitled to indemnification under this
Section 4.04 (the “Indemnified Party”) shall give notice to the party required
to provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has knowledge of the commencement of any action, proceeding or
investigation in respect of which indemnity or reimbursement may be sought as
provided above; provided, however, that the failure of such Indemnified Party to
notify the Indemnifying Party with respect to a particular action, proceeding or
investigation shall not relieve the Indemnifying Party from any obligation or
liability (i) which it may have pursuant to this Agreement to the extent that
the Indemnifying Party is not prejudiced by the failure to notify or (ii) which
it may have otherwise than pursuant to this Agreement. The Indemnifying Party
shall promptly assume the defense of any Indemnified Party with counsel
reasonably satisfactory to such Indemnified Party, and the fees and expenses of
such counsel shall be at the sole cost and expense of the Indemnifying Party.
The Indemnified Party will cooperate with the Indemnifying Party in the defense
of any action, proceeding or investigation for which the Indemnifying Party
assumes the defense. Notwithstanding the foregoing, any such Indemnified Party
shall have the right to employ separate counsel of its own selection in any such
action, proceeding or investigation and to participate in the defense thereof,
but the fees and expenses of such counsel shall be at the expense of such
Indemnified Party unless (x) the Indemnifying Party has agreed to pay such fees
and expenses, (y) the Indemnifying Party shall have failed promptly to assume
the defense of such action, proceeding or investigation and employ counsel
reasonably satisfactory to such Indemnified Party, or (z) in the reasonable
judgment of such Indemnified Party there may be one or more defenses available
to such Indemnified Party which are not available to the Indemnifying Party in
respect of such action, proceeding or investigation, in which case the
Indemnifying Party shall not have the right to assume the defense of such
action, proceeding or investigation on behalf of such Indemnified Party. An
Indemnifying Party who is not entitled to, or elects not to, assume the defense
of an action, proceeding or investigation shall not be obligated to pay the fees
and expenses of more than one counsel and appropriate local counsel for all
parties indemnified by such Indemnifying Party pursuant to this Section 4.04
with respect to the same action, proceeding or investigation, unless in the
reasonable judgment of any such Indemnified Party a conflict of interest may
exist between such Indemnified Party and any other such Indemnified Party with
respect to such action, claim or proceeding. The Indemnifying Party shall not be
liable for the settlement by any Indemnified Party of any action, proceeding or
investigation effected without its consent, which consent shall not be
unreasonably withheld. The Indemnifying Party shall not enter into any
settlement in any action, suit or proceeding to which an Indemnified Party is
party unless such settlement includes a general release of the Indemnified
Party, with no payment by the Indemnified Party of consideration.

8

--------------------------------------------------------------------------------



ARTICLE V

MISCELLANEOUS

               5.01    Notices. All notices or other communications hereunder
shall be in writing and shall be given by registered or certified mail (postage
prepaid and return receipt requested), by an overnight courier service which
obtains a receipt to evidence delivery, or by facsimile transmission (provided
that written confirmation of receipt is provided), addressed to the appropriate
party at the following addresses (or such other address as any party may
designate to the other in accordance with the aforesaid procedure):

  (a)   if to the Investor:


    KIT Financial, Inc.
610 Anacapa St.
Suite D-11
Santa Barbara, California 93101
Attention: Mr. Michael Krupp
Fax: (805) 382-1783

with a copy to:

Paul, Hastings, Janofsky & Walker
515 S. Flower Street, 25th Floor
Los Angeles, California 90071
Attention: Kenneth Krug and Ann Lawrence
Fax: (213) 996-3159


  (b)   if to EEI:


    Electro Energy Inc.
30 Shelter Rock Road
Danbury, Connecticut 06810
Attention: Mr. Michael E. Reed

  Chief Executive Officer
-and-
Mr. Timothy E. Coyne
Chief Financial Officer  

    Fax: (203) 797-2697

with a copy to:

Duane Berlin, Esq.
Lev & Berlin, P.C.
200 Connecticut Avenue
Norwalk, Connecticut 06854
Fax: (203) 854-1652

All notices and other communications sent by overnight courier service shall be
deemed to have been given as of the second Business Day after delivery thereof
to such courier service, those given by facsimile transmission shall be deemed
given when sent, and all notices and other communications sent by mail shall be
deemed given as of the fifth Business Day after the date of deposit with the
United States Postal Service. As used herein, “Business Day” shall mean any day
other than Saturday, Sunday or any other day when banks in New York City are
required or permitted by law or other governmental actions to be closed.

9

--------------------------------------------------------------------------------



               5.02    Binding Effect; Successors and Assigns. This Agreement
shall become binding on and inure to the benefit of the Investor and EEI upon
execution by such parties. This Agreement shall be binding on each party hereto
and any successor of a party in accordance with the following sentence. Neither
the Investor nor EEI may sell, assign, transfer or otherwise convey any of its
rights or delegate any of its duties under this Agreement, except to a
corporation which has succeeded to substantially all of the business and assets
of such party and has assumed in writing its obligations under this Agreement.
Without limiting the generality of the foregoing, any transferee of Common Stock
shall have the rights set forth in Article IV, and such rights shall be
enforceable against EEI by such transferees as third-party beneficiaries.

               5.03    Amendments and Waivers. Neither this Agreement nor any
term hereof may be changed or waived (either generally or in a particular
instance and either retroactively or prospectively) absent the written consent
of the Investor and EEI.

               5.04    Expenses. Each of the Investor and EEI will be
responsible for the payment of all expenses incurred by it in connection with
the preparation, execution and delivery of this Agreement, any other documents
relating to the transactions contemplated by this Agreement, and the
consummation of the transactions herein described, except that EEI shall
reimburse the Investor on demand for the Investor’s reasonable and necessary
costs and expenses in connection with the preparation and negotiation of this
Agreement and such other documents, including reasonable legal fees and expenses
in connection with the transactions contemplated hereby.

               5.05    Press Releases. EEI agrees that any press release issued
by EEI regarding this Agreement shall be provided to Investor at least one
business day prior to its issuance and will be subject to Investor’s approval
not to be unreasonably withheld.

               5.06    Survival of Representations, Etc. The representations,
warranties, covenants and agreements made herein or in any certificate or
document executed in connection herewith shall survive the execution and
delivery of this Agreement and the consummation of the transactions herein
described, regardless of any investigation made at any time by or on behalf of
any of the parties hereto.

               5.07    Delays or Omissions; Waiver. No delay or omission to
exercise any right, power or remedy accruing to either the Investor or EEI upon
any breach or default by the other under this Agreement shall impair any such
right, power or remedy nor shall it be construed to be a waiver of any such
breach or default, or any acquiescence therein or in any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring.

               5.08    Entire Agreement. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and all
prior negotiations, discussions, commitments and understandings heretofore had
between them with respect thereto are merged herein.

               5.09    Counterparts; Governing Law. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement shall be governed by and construed in accordance with
the laws of the State of Connecticut, without giving effect to conflicts of laws
rules or principles.

               5.10    Further Actions. At any time and from time to time, each
party agrees, without further consideration, to take such actions and to execute
and deliver such documents as may be reasonably necessary to effectuate the
purposes of this Agreement.

               This Agreement has been duly executed on the date hereinabove set
forth.

10

--------------------------------------------------------------------------------



  KIT FINANCIAL, INC.


  By: /s/ Michael Krupp
Michael Krupp


  ELECTRO ENERGY INC.


  By: /s/ Michael E. Reed
Michael E. Reed
Chief Executive Officer


11

--------------------------------------------------------------------------------